 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JONNY NELSON NIXON,                                   Case No. 1:20-cv-00049-SAB-HC

12                   Petitioner,                            FINDINGS AND RECOMMENDATION
                                                            RECOMMENDING DISMISSAL OF
13           v.                                             PETITION FOR WRIT OF HABEAS
                                                            CORPUS
14    SUPERIOR COURT OF KERN,
                                                            ORDER DIRECTING CLERK OF COURT
15                   Respondent.                            TO RANDOMLY ASSIGN DISTRICT
                                                            JUDGE
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                     I.

20                                             DISCUSSION

21          Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

22 requires preliminary review of a habeas petition and allows a district court to dismiss a petition

23 before the respondent is ordered to file a response, if it “plainly appears from the petition and any

24 attached exhibits that the petitioner is not entitled to relief in the district court.” See McFarland v.

25 Scott, 512 U.S. 849, 856 (1994).

26          A federal court must dismiss a second or successive petition that raises the same grounds

27 as a prior petition. 28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive

28 petition raising a new ground unless the petitioner can show that (1) the claim rests on a new,


                                                       1
 1 retroactive, constitutional right or (2) the factual basis of the claim was not previously

 2 discoverable through due diligence, and these new facts establish by clear and convincing

 3 evidence that but for the constitutional error, no reasonable factfinder would have found the

 4 applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A)–(B).

 5           However, it is not the district court that decides whether a second or successive petition

 6 meets these requirements. Section 2244(b)(3)(A) provides: “Before a second or successive

 7 application permitted by this section is filed in the district court, the applicant shall move in the

 8 appropriate court of appeals for an order authorizing the district court to consider the

 9 application.” In other words, Petitioner must obtain leave from the Ninth Circuit before he can

10 file a second or successive petition in the district court. See Felker v. Turpin, 518 U.S. 651, 656–

11 657 (1996). This Court must dismiss any second or successive petition unless the Court of

12 Appeals has given Petitioner leave to file the petition because a district court lacks subject-matter

13 jurisdiction over a second or successive petition. Burton v. Stewart, 549 U.S. 147, 157 (2007).

14           In the instant petition, Petitioner challenges his 2005 Kern County Superior Court

15 conviction for failure to register as a sex offender for which he was sentenced to an

16 imprisonment term of twenty-five years to life. (ECF No. 1 at 2).1 Petitioner previously filed a

17 federal habeas petition in this Court challenging the same conviction, and the petition was

18 dismissed as untimely. See Nixon v. Sherman, No. 1:14-cv-00525-LJO-SAB.2 Accordingly, the

19 Court finds that the instant petition is “second or successive” under § 2244(b). See McNabb v.
20 Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (holding “dismissal of a first habeas petition for

21 untimeliness presents a ‘permanent and incurable’ bar to federal review of the underlying

22 claims,” and thus renders subsequent petitions “second or successive”). Petitioner makes no

23 showing that he has obtained prior leave from the Ninth Circuit to file this petition. As Petitioner

24 has not obtained prior leave from the Ninth Circuit to file this successive petition, this Court has

25 no jurisdiction to consider Petitioner’s renewed application for relief under 28 U.S.C. § 2254 and

26 must dismiss the petition. See Burton, 549 U.S. at 157.
27   1
      Page numbers refer to the ECF page numbers stamped at the top of the page.
     2
       The Court may take judicial notice of its own records in other cases. United States v. Wilson, 631 F.2d 118, 119
28   (9th Cir. 1980).


                                                             2
 1                                                  II.

 2                                RECOMMENDATION & ORDER

 3          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

 4 habeas corpus be DISMISSED.

 5          Further, the Clerk of Court is DIRECTED to randomly ASSIGN this action to a District

 6 Judge.

 7          This Findings and Recommendation is submitted to the United States District Court

 8 Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304

 9 of the Local Rules of Practice for the United States District Court, Eastern District of California.

10 Within THIRTY (30) days after service of the Findings and Recommendation, Petitioner may

11 file written objections with the Court and serve a copy on all parties. Such a document should be

12 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

13 District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

14 § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified time may

15 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

16 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19 Dated:     January 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     3
